Citation Nr: 1103652	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  07-27 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to a compensable rating for service-connected 
allergic rhinitis.

2. Entitlement to an initial rating in excess of 10 percent for 
service-connected chronic maxillary sinusitis. 


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1978 to March 1982 
and from June 1989 to October 1995.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in September 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri.  In September 2009, the Board remanded the case 
to the agency of original jurisdiction (AOJ) for additional 
development, and it now returns to the Board for appellate 
review. 

The Board notes that, in September 2007, the Veteran requested a 
hearing before a Decision Review Officer, sitting at the RO.  
Shortly thereafter, he withdrew that request.  As no further 
communication from the Veteran with regard to a hearing has been 
received, the Board considers his request for a hearing to remain 
withdrawn.  See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) 
(2010).

The appeal is again REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In September 2009, the Board issued a decision reopening a claim 
of entitlement to service connection for sinusitis.  The 
associated service connection claim was remanded at that time, as 
was a claim for a compensable rating for service-connected 
allergic rhinitis.  In February 2010, service connection was 
granted for chronic maxillary sinusitis, and an initial 10 
percent rating was assigned.  

In March 2010, the Veteran submitted a notice of disagreement 
(NOD) with the initial rating assigned for his service-connected 
sinusitis.  No statement of the case has been issued in response.  
See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, this 
issue is remanded so that the Veteran may be afforded all 
necessary due process, to include a statement of the case. 

Additionally, with the NOD, he provided additional treatment 
records and arguments related to his service-connected sinusitis.  
However, these treatment records are also pertinent to his 
service-connected allergic rhinitis.  This evidence was submitted 
by the veteran's representative together with argument.  The 
Board notes that the statement did not waive AOJ consideration of 
such evidence and concludes that if such waiver had been desired 
it would have been included.  Id.  Therefore, the Board may not 
properly consider such evidence in rendering its decision, and 
the allergic rhinitis claim is remanded to allow for AOJ review 
of the new evidence and readjudication of that claim.
  
Accordingly, the case is REMANDED for the following action:

1.	Issue a statement of the case in response 
to the Veteran's disagreement with the 
initial rating assigned for his service-
connected chronic maxillary sinusitis. 

2.	Review all evidence received since the 
February 2010 supplemental statement of 
the case addressing the claim for a 
compensable rating for service-connected 
allergic rhinitis and issue a supplemental 
statement of the case to the Veteran and 
his representative.  An appropriate period 
of time should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


